DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A in the reply filed on 11/10/2021 is acknowledged.
Claims 2, 5, 6, and 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2021.

Status of Claims
The status of the claims as filed in the reply dated 11/10/2021 are as follows: 
Claims 1-10 are pending;
Claims 2, 5, 6, and 8-10 are withdrawn from consideration;
Claims 1, 3, 4, and 7 are being examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the term “thinned” in line 3. The term "thinned" is a relative term which renders the claim indefinite.  The term "thinned" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the term “thinned” will be interpreted as a plate that has a thickness that is smaller than its width.
Regarding Claim 4, the term ‘’commercial pure titanium’’ is a relative term which renders the claim indefinite.  The term ‘’commercial pure titanium’’ is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what percentage of purity is required or what standard is being utilized in order for titanium to be considered commercial pure titanium. Also, the percentage of purity is not defined in the claim or in the specification, therefore, it renders the claim indefinite. For the purposes of examination, the term ‘’commercial pure titanium’’ will be interpreted to be at least 90% titanium.
Claims 3, 4, and 7 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by SHIH (US7128134B2).
Regarding Claim 1, SHIH discloses vapor chamber structure (50) comprising: a first plate body (54) and a second plate body (52), which are mechanically processed and thinned (SHIH teaches in Col. 3 lines 31-35 that “heat conducting plates 58 and 78 are disposed between the lower case 54 and the heat source 60, such that lower case 54 is not deformed by the weight of the heat dissipation module and can therefore be thin metal”), the first plate body having a first side, a second side (see SHIH's Figure 2B, annotated by Examiner)  and an opening (56), the second plate body having a third side and a fourth side (see SHIH's Figure 2B, annotated by Examiner), 
the first and second plate bodies being correspondingly mated with each other to define an airtight chamber (SHIH teaches in Col. 3 lines 4-6 that “The cases 52 and 54 and the heat conducting plate 58 are connected to form a closed structure, with the porous structure 18 therein. The interior of the closed structure thus forms a vapor chamber”), a working liquid being filled in the airtight chamber (SHIH teaches in Col. 1 lines 25-27 that “ The cases 12 and 14 have porous structure 18 on the inner surfaces thereof, which is create by sintering and impregnated with liquid”); 
a heat conduction block (58) correspondingly disposed at the opening (see element 58 in Figures 2A-2B), the heat conduction block having a first face and a second face; a first capillary structure layer (see “first wicking” in SHIH's Figure 2B, annotated by Examiner), disposed on the first side of the first plate body; and a second capillary structure layer (see “second wicking” in SHIH's Figure 2B, annotated by Examiner), formed on the second face of the heat conduction block (58), the first capillary structure The inner surfaces of cases 52 and 54 and the top of heat conducting plate 58 bear a porous structure (wicking structure)”). 

    PNG
    media_image1.png
    950
    1640
    media_image1.png
    Greyscale
  

SHIH's Figure 2B, annotated by Examiner 
Regarding Claim 3, SHIH teaches the first capillary structure layer and the second capillary structure layer are selected from a group consisting of sintered powder, mesh body, channeled body and fiber body. (SHIH teaches in Col. 3 lines 8-9 that “The shape of the porous structure 18 can be mesh, fiber, sintered or grooved structure”.)
Regarding Claim 7, SHIH teaches the heat conduction block (58) is connected with the first plate body (54) by means of welding, press fit or adhesion. (SHIH teaches in Col. 3 lines 24-25 that “The heat conducting plate 58 is connected to the lower case 54 by welding, fusing, or adhering”.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SHIH (US7128134B2) in view of LAI (US7447029B2).
Regarding Claim 4, SHIH does not teach the heat conduction block and the first and second plate bodies are made of a material selected from a group consisting of gold, silver, iron, copper, aluminum, stainless steel, copper alloy, aluminum alloy, titanium, titanium alloy, commercial pure titanium and ceramic material.  
LAI teaches a vapor chamber that comprises heat conduction block (130) and the first (200) and second (100) plate bodies are made of a material selected from a group consisting of gold, silver, iron, copper, aluminum, stainless steel, copper alloy, aluminum alloy, titanium, titanium alloy, commercial pure titanium and ceramic material. (LAI teaches in Col. 3 lines 3-7 that “The block 130 is made of heat conductive material Such as cooper or aluminum, and used for conducting heat from the base 100 to the cover 200. The base 100 and the cover 200 are also made of heat conductive material Such as copper or aluminum.”)
Therefore, in view of Lai’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select copper or aluminum as the material for the heat .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ueki - (US 6317322 B1), teaches a similar vapor chamber with opening.
Tousignant- (US 5000256 A), teaches a similar vapor chamber with opening.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED A AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/KHALED AHMED ALI AL SAMIRI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TRAVIS RUBY/Primary Examiner, Art Unit 3763